Citation Nr: 1602123	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disabilities, to include pes planus, retrocalcaneal spurs, hallux valgus, and hammer toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in September 2011 and June 2014, when it was remanded for further development.

During the pendency of the appeal, the RO, in a May 2015 rating decision, granted service connection for plantar fasciitis, right lower (post operative bilateral fasciotomies), and plantar fasciitis, left foot (post operative bilateral fasciotomies), effective March 20, 2006, the date of the Veteran's claim.  However, given the Veteran's argument that service connection is also warranted for bilateral pes planus, hallus valgus, retrocalcaneal spurs, and hammer toes pursuant to 38 C.F.R. § 3.303(d) and Esteban v. Brown, 6 Vet. App. 259 (1994), the grant of service connection for bilateral plantar fasciitis did not constitute a full grant of the benefits sought, and the Veteran's service connection claim remains on appeal.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in January 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran contends that although service connection was granted for bilateral plantar fasciitis, service connection is also warranted for bilateral pes planus, hallux valgus, retrocalcaneal spurs, and hammer toes.  According to the Veteran, each of his foot disorders stem from the same in-service injury, and none of the symptomatology pertaining to the various disorders overlaps.  

Unfortunately, an additional remand is needed prior to adjudication of the claim on appeal.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In June 2014, the Board remanded the instant matter, in part, for a new VA examination to determine the nature and etiology of all foot disorders that were currently or previously diagnosed.  In its remand order, the Board instructed the examiner to separately identify each currently or previously diagnosed foot disorder, to specifically include bilateral hallux valgus, bilateral pes planus, bilateral plantar fasciitis, bilateral retrocalcaneal spurs, bilateral hammer toes, and flexion deformities of the DIP joints.  Additionally, for each currently or previously diagnosed foot disorder identified, the Board directed the examiner to indicate whether it was caused or aggravated by the Veteran's military service.  If the examiner did not find that a particular disorder was caused or aggravated by the Veteran's military service, the examiner was instructed to indicate whether the disorder was caused or aggravated, to any degree, by any other currently or previously diagnosed foot disorder.

In its June 2014 remand, the Board noted the Veteran's representative's arguments that the October 2011 VA examiner failed to adequately consider the Veteran's assertions of continuous symptomatology since service or the findings noted in post-service treatment reports and earlier VA examination reports.  The Board highlighted various VA treatment records and examinations dated in 2005 and 2006.  In particular, in an April 2005 VA general medical examination, the examiner noted findings of right hallux valgus at 35 degrees and left hallux valgus at 20 degrees.  In a VA podiatry treatment record dated in February 2006, less than one year after the Veteran's discharge from service, the physician noted low arches, bilaterally, and X-ray imaging showed retrocalcaneal heel spurs with haglund's deformities; the physician's assessment included plantar fasciitis, bilaterally, and pes planus.  The Board also referenced a May 2006 VA foot examination report noting the Veteran's history of bilateral foot pain since his discharge from service, as well as X-ray imaging revealing mild to moderate hallux valgus deformities, flexion deformities of the DIP joints, bilateral pes planus, and small retrocalcaneal spurs.  Finally, the Board noted that the Veteran underwent a bilateral endoscopic plantar fasciotomy in October 2006.  

The Board acknowledges that a VA foot examination was conducted in February 2015; nevertheless, a remand is necessary to afford the Veteran a new VA examination.  The February 2015 examiner provided that the diagnoses associated with the Veteran's claimed disability included bilateral pes planus, hammer toes, hallux valgus, and plantar fasciitis.  The examiner also identified symptomatology and described the history of the Veteran's foot disorders and their functional impact.  However, the examiner did not address the bilateral retrocalcaneal spurs and flexion deformities of the DIP joints diagnoses as instructed in the Board's June 2014 remand order.  Additionally, although the examiner suggested that the Veteran's bilateral pes planus, hammer toes, and hallux valgus were less likely than not incurred in or caused by active service because they were "not addressed as chronic complaints in the CPRS podiatry notes," the Board finds that this does not constitute a complete rationale regarding the etiology of the identified foot disorders.  Moreover, contrary to the Board's remand order, the examiner did not indicate whether the Veteran's foot disorders were caused or aggravated, to any degree, by any other currently or previously diagnosed foot disorder.  As the Board's prior remand instructions have not been complied with, a new VA examination is warranted and necessary to determine the current nature and etiology of all currently or previously diagnosed foot disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders); see also 38 C.F.R. § 3.159(c)(4) (detailing that the VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim for disability compensation).

With the exception of the February 2015 VA foot examination, the most recent medical evidence of record consists of treatment records from the Montgomery, Alabama VA Medical Center dated prior to December 8, 2014.  While on remand, updated treatment records, if any, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of all currently or previously diagnosed foot disorders.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should separately identify each currently or previously diagnosed foot disorder found, to include bilateral hallux valgus, bilateral pes planus, bilateral plantar fasciitis, bilateral retrocalcaneal spurs, bilateral hammertoes, and flexion deformities of the DIP joints.

(b)  For each non-service connected foot disability that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is (1) etiologically related to the Veteran's active military service, or (2) caused or aggravated, to any degree, by any other currently or previously diagnosed foot disorder, to include his service-connected bilateral plantar fasciitis (post operative bilateral fasciotomies).

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the service-connected bilateral plantar fasciitis (post operative bilateral fasciotomies) is found to aggravate a non-service connected foot disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the Veteran's service-connected bilateral plantar fasciitis (post operative bilateral fasciotomies) from those associated with any other non-service connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After the development has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


